Exhibit 10.25 EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement ("Agreement") is made effective as of May 01, 2010 ("Effective Date"), by and between Sino Green Land Corporation, a Nevada corporation ("Company") and Anson Yiu Ming Fong("Executive"). The parties agree as follows: 1.Employment.Company hereby employs Executive, and Executive hereby accepts such employment, upon the terms and conditions set forth herein. 2.Duties. 2.1Position.Executive is employed as Chief Executive Officer, and shall have the duties and responsibilities assigned by Company's Board of Directors as may be reasonably assigned from time to time. Executive shall perform faithfully and diligently all duties assigned to Executive. Company reserves the right to modify Executive's position and duties at any time in its sole and absolute discretion. 2.2Best Efforts/Full-time.Executive will expend Executive's best efforts on behalf of Company, and will abide by all policies and decisions made by Company, as well as all applicable laws, regulations or ordinances. Executive will act in the best interest of Company at all times.
